Citation Nr: 1009372	
Decision Date: 03/12/10    Archive Date: 03/17/10	

DOCKET NO.  07-27 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	J. Dils, Attorney-at-Law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from June 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board notes that the claim for 
service connection for a low back disorder was initially 
denied in a final unappealed rating decision issued by the RO 
in June 1969.  The Veteran was notified of that decision and 
his appellate rights and he did not appeal and that decision 
became final.  During the lengthy pendency of this appeal, 
the RO collected multiple volumes of additional clinical 
evidence.  In June 2005, a VA physician provided a written 
opinion which supported the Veteran's claim that current low 
back disability was attributable to incidents of service.  
This evidence was obviously both new and material, and the RO 
determined that the claim was reopened and to be considered 
on the merits.  The Board is required to make its own 
independent finding with respect to new and material 
evidence, and the Board concurs that new and material 
evidence sufficient to reopen the claim has been submitted, 
so the claim will now be considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008); 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995); Aff'd, 83 F.3d 130 
(Fed. Cir. 1996).  

The Veteran changed his representative from a service 
organization to private counsel late in the appeal, and that 
change is noted.  The Veteran had requested a Board hearing, 
but later that request was withdrawn in writing in February 
2008.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Although the Veteran is shown to have sustained a low 
back strain during service and was discovered to have 
congenital abnormality with spina bifida occulta and six 
lumbar vertebrae during service, this is shown to have been 
acute and transitory and resolved prior to service 
separation; a VA examination two months after service 
separation failed to reveal anything more than preexisting 
congenital spina bifida occulta with no residuals of back 
injury in service identified, and all subsequent low back 
symptoms and multiple surgeries are shown to be attributable 
to low back injuries which occurred after military service, 
and a clear preponderance of the competent medical opinions 
on file are against the Veteran's claim.  


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in April 2006, 
prior to the issuance of the rating decision now on appeal 
from 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Additionally, during the lengthy pendency of 
this appeal, the Veteran has been provided all of the laws 
and regulations governing claims for service connection and 
has been provided several additional VCAA notices which are 
particularized to his claim.  Finally, careful review of the 
Veteran's multiple submissions of written argument make it 
clear that he has actual knowledge of the evidence necessary 
to substantiate his claim that all current low back 
disability is attributable to injuries or incidents of 
military service.  The notice requirements are satisfied.

The available service medical records were already on file.  
However, it did become clear that records of the Veteran's 
reported two-week hospitalization at the Walter Reed Medical 
Center in 1967 were unavailable.  However, the claims folder 
includes evidence of multiple attempts to obtain these 
records from the National Personnel Records Center (NPRC), 
Walter Reed, and from the Huntington, West Virginia, VAMC 
after the Veteran said he believed these records might be 
located at that facility.  The Veteran was appropriately 
notified of all attempts made and the fact that all these 
attempts were unsuccessful.  However, the remainder of the 
service medical records appear complete, and include a 
physical examination for service separation.  The record now 
before the Board includes seven volumes of clinical and 
administrative evidence, and records from Social Security 
disability determinations.  Additionally, the file has been 
reviewed and the Veteran examined on multiple occasions 
specifically for the purpose of producing clinical opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A(d).  With the 
exception of the purported hospitalization records noted to 
be missing during service, it appears that all other relevant 
evidence has been collected for review.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain listed chronic disabilities 
such as arthritis, if they are shown to have become manifest 
to a compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
regarding VA compensation.  38 C.F.R. § 3.303(c).  However, 
VA General Counsel has issued precedential opinions noting 
that congenital or developmental defects may be granted 
service connection if there are superimposed injuries or 
diseases on those defects which aggravate them beyond 
ordinary progress during active military duty.

During his first year of service in 1967, the Veteran 
reported injuring his back while working on his car, bending 
into the engine area.  The Veteran reported being 
hospitalized at Walter Reed for a period of time but those 
records are not available despite repeated attempts to find 
them.  The Veteran has many times reported that he was in 
traction for two weeks and "told" he had two bulging disks, 
but this has never been confirmed in any of the available 
records.  Available X-ray studies from service noted only a 
congenital abnormality with spina bifida occulta and six 
(rather than the normal five) lumbar vertebrae.  X-ray 
studies were noted to be negative and the impression was 
acute sprain (from initial injury).  X-rays taken in 1968 
during service were again interpreted as negative.  It was 
noted that there was no back problem "at this time."  The 
Veteran was later noted to have low back symptoms when 
subsequently assigned to Fort Rucker, Alabama, and after 
being transferred to Vietnam was again symptomatic on one 
occasion.  No other diagnosis than muscle strain was provided 
during service.  The physical examination for separation from 
service in March 1969 noted the back and lower extremities to 
be normal.  The Veteran did note recurrent back pain in his 
own report of history, but the only notation at the time of 
final examination for separation was a strain during advanced 
individual training.  

The Veteran filed a claim for service connection for back 
disability shortly after service separation, and was provided 
a VA orthopedic examination in May 1969, only two months 
after his separation.  The Veteran reported his initial 
injury during service which appeared to be a slipping, 
twisting injury with no direct trauma to the back.  He was 
never again hospitalized after the initial two weeks of 
treatment although he was seen as an outpatient on several 
subsequent occasions.  After the initial hospital treatment, 
he never lost any time from duty attributable to low back 
problems.  His complaint was that his back got sore if he did 
a lot of lifting.  Physical examination revealed no splinting 
of the thoracolumbar spine on dressing, undressing or moving 
about the examining table.  There was no antalgic gait or 
limp.  There was no paravertebral lumbar muscle spasm, and no 
noted curvature of the spine.  There was no noted tenderness 
to heavy percussion of the spine.  Testing was negative 
bilaterally.  The VA doctor wrote that he could find no 
evidence of orthopedic disease of the back upon clinical 
examination, and the diagnosis was a congenital spina bifida 
occulta with no identifiable residuals of previous back 
injury.  Based upon this examination, the Veteran's initial 
claim for service connection for low back disability was 
denied.

Commencing several years later, there is significant evidence 
of multiple subsequent injuries to the low back and cervical 
spine with multiple surgeries.  This case presented a complex 
medical history and was referred for review of the clinical 
record, examinations and requested opinions.  

In June 2005, a VA doctor was apparently provided the 
Veteran's claims folder and requested to provide an opinion.  
The brief report notes the service treatment records and VA 
records were reviewed.  This doctor said he believed the 
Veteran's current back problems were most likely resultant of 
injury sustained in service.  He wrote that the Veteran was 
initially injured in 1967, that his records reveal recurrent 
back pain throughout service, and that at the time of 
discharge, the diagnosis of lumbosacral sprain with low back 
pain was documented.  He wrote that the Veteran's HNP 
complaints of the lumbosacral spine were of the same 
distribution as the original injury and he believed there was 
a causal relationship from the original injury in 1967 to the 
later development of multi-level HNP disease of the entire 
lumbar spine.  

The Veteran was subsequently referred for actual physical 
examination and record review and the production of 
additional opinions related to this appeal.  The history of 
the service medical records was carefully reviewed and 
discussed.  The doctor noted the Veteran's subjective report 
of being "told" he had two bulging disks when hospitalized 
during service, but noted that objective records from service 
included X-rays with findings of congenital abnormality of 
spina bifida occulta with six lumbar vertebrae.  This 
physician then specifically wrote that he asked the veteran 
three separate times of any history of back injury after 
service, and that the Veteran denied any such injury.  The 
doctor then wrote that post-service treatment records 
documented the Veteran's first back surgery in 1974 had been 
preceded by two documented back injuries while on the job for 
Bell South which was documented by the Veteran's private 
orthopedic surgeon (Dr. T), who performed the Veteran's four 
subsequent back surgeries.  These surgeries, all from after 
service for the lumbar spine, were provided in 1974, 1983, 
1989, and 1993.  At each surgery, he had a diskectomy and 
some also involved laminectomies.  The Veteran was also noted 
to have had multiple cervical spine surgeries.  The doctor 
specifically noted that the Veteran had job-related injuries 
in 1974 which again precipitated acute onset of pain with 
radiculopathy which directly led to his initial post-service 
low back surgery in 1974.  VA doctor went to conduct and 
report a comprehensive current physical examination.  
Thereafter, he wrote that the Veteran's current multiple 
postoperative low back disability was not caused by or the 
result of military service.  

In support of this opinion, the VA doctor wrote that he had 
reviewed every page of the Veteran's claims folder.  The 
Veteran's service treatment records indicated that he had a 
back strain, a muscular condition, in September 1967.  X-rays 
at the time revealed congenital malformation of the lumbar 
spine.  He also noted that the Veteran had reported having 
been in traction for two weeks, but there was no record 
confirming this treatment on file.  The Veteran was later on 
profile for a period of time for his back, after being 
transferred to Fort Rucker for training as a helicopter 
mechanic, and there was a note in June 1968 indicating that 
the examiner thought there might be the possibility of a 
disc.  The VA doctor wrote that there was no way to tell 
whether this had been written by a physician's assistant, a 
corpsman, or a physician.  However, the Veteran was referred 
to the orthopedic clinic that day and the conclusion of the 
orthopedic surgeon was that there was "no back problem now."  
There were no further recorded incidents of back pain in the 
service medical records, and although recurrent back pain was 
noted at the time of the service separation examination, 
there were no positive findings in the actual physical 
examination for separation.  There was only a notation of an 
earlier back strain during advanced individual training in 
1967.  Just some two months after service separation, VA 
examination in 1969 found no back problems.  

Following military service, the Veteran did power line 
construction, drove a truck and worked for the gas company 
before starting work for Bell South Phone Company.  He was a 
lineman for about two years and did line construction and 
repair.  In history by the private orthopedic surgeon (Dr. T) 
in 1974, before his first back surgery, the Veteran reported 
injuring his back on the job.  This injury was immediately 
followed by surgical intervention.  There followed three 
additional back surgeries and two neck surgeries.  It was 
specifically noted that the Veteran's private orthopedic 
doctor's records from 1974 indicated a post-service work-
related acute back injury at work 21 days prior to admission, 
and a second back injury on the job 10 days prior to 
admission.  Surgery was then immediately provided to relieve 
acute radiculopathy.  

Because there was a conflict of the two prior VA examinations 
and opinions, the claims folder was referred for an 
additional review, without the need for current examination.  
In January 2006, a VA nurse practitioner and medical doctor 
conducted a record review of the now extensively populated 
claims folder.  Again, these medical personnel carefully 
reviewed and reported the available objective clinical 
records both during and after service.  Both the VA doctor 
and nurse practitioner concurred that it was less than likely 
that current low back disability was attributable to any 
incident or injury of military service.  The objective 
evidence revealed that the Veteran did suffer a back strain 
in 1967 at which time, it was discovered that he had a 
congenital abnormality with spina bifida occulta and six 
lumbar vertebrae.  There were occasional additional 
exacerbations, but the Veteran was never again hospitalized 
and was always returned as fit for duty and he did complete 
his military enlistment successfully.  Discharge physical 
examination identified no low back disability and his initial 
VA examination in 1969 identified no low back disability.  
Between 1969 and 1974, the Veteran had both by personal 
history and record evidence essentially no back problems.  In 
1974, he sustained two acute back injuries working for Bell 
South which resulted in immediate low back surgery for relief 
of acute radiculopathy.  Over the following years, the 
Veteran had three additional low back and two cervical spine 
surgeries.  Additionally, these clinicians noted that the 
earlier VA examination with opinion favorable to the 
Veteran's claim in 2005 made no clear mention of acute 
injuries identified after service in 1974.  These clinicians 
concluded, consistent with independent VA examination earlier 
in August 2005, that with no physical findings in his 
discharge physical examination, no evidence of chronic 
disability on VA examination shortly after service in 1969, 
and two post-service employment injuries documented in 1974 
immediately resulting in surgery, it was less than likely 
that the Veteran's current low back disability was causally 
related to incidents of service.

The Board finds that a clear preponderance of the evidence on 
file is against the Veteran's claims for the reasons and 
bases provided in two of the three VA examinations and/or 
record reviews with opinions on file.  The Board finds that 
the VA examinations in August 2005 and January 2006 are 
clearly superior to the short clinical notation initially 
provided by a VA doctor in June 2005.  Although this 
statement indicates it was based upon a review of the 
clinical record, it appears more than anything else to be 
based purely upon the Veteran's own subjective history with 
little to no discussion of the actual objective evidence on 
file.  It lacks the degree of accuracy and specificity 
contained in the other two VA examinations which are both 
against the Veteran's claim.  

The Board has carefully considered the Veteran's subjective 
arguments of chronicity of symptoms during and subsequent to 
service as well as the multiple lay statements submitted by 
the Veteran in attempting to corroborate a chronicity of low 
back symptomatology during and immediately following service.  
The Board does not dispute that the Veteran sustained an 
acute sprain during service and that his back became 
symptomatic on use during service which is certainly 
consistent with the identification during service of the 
congenital defect of a spina bifida occulta with six lumbar 
vertebrae.  It is unquestionably accepted in medical 
literature that such congenital defect will become 
symptomatic upon use.  However, what is not documented in any 
objective evidence on file is that the Veteran sustained any 
acute injury or trauma during service which resulted in a 
clearly superimposed injury or disease of the low back 
resulting in an aggravation of a congenital defect or a 
permanent increase in symptoms.  An acute low back strain was 
identified early during service for which the Veteran was 
treated.  Although he has reported numerous times that he was 
"told" that he had two bulging disks, no disc bulges are 
identified in any clinical evidence during service, and 
multiple X-rays were taken and are on file from service.  
Physical examination for service separation noted no current 
low back disability and only a history of strain earlier in 
1967.  VA examination only two months after service 
separation again found nothing more than the Veteran's 
congenital spinal bifida occulta, and specifically noted that 
there were no residuals of back injury found at that time.  
The Veteran is shown to have then sustained two acute 
injuries while working for Bell South which resulted in 
immediate necessary surgery to relieve radicular symptoms, 
symptoms which had not been noted during service.  

Again, the Board has noted the Veteran's own contentions and 
those of multiple lay witnesses to a chronicity of low back 
symptoms during and subsequent to service.  However, although 
lay persons may certainly report clearly observable and 
identifiable adverse symptoms either in themselves or others, 
they are not shown to have the requisite medical expertise to 
provide competent clinical opinions about congenital defects, 
superimposed injury, and causal origins of current 
postoperative residuals.

The Veteran was noted during service to have a congenital 
defect of spina bifida occulta with an extra lumbar 
vertebrae.  He suffered an acute strain in 1967 requiring 
hospitalization and this is shown to have been acute, 
transitory and resolved.  The Veteran subsequently became 
symptomatic attributable to his congenital defect during 
service, treatment records do not show any identifiable 
superimposed injury or disease causing a permanent increase 
in severity of this congenital defect during service.  There 
were no bulging disks during service.  There is a distinct 
difference between becoming symptomatic on use of the low 
back, and subsequent identified superimposed injuries in 
1974, after service, which required immediate surgery.  

The clear preponderance of the competent evidence on file is 
against a finding that the Veteran's now multiple 
postoperative low back is attributable to any incident, 
injury or disease of military service.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


